                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION

KOLTON JOE BAILEY BUSH,               §
                                      §
                Petitioner,           §
                                      §
v.                                    §         No. 4:20-CV-1227-Y
                                      §
BOBBY LUMPKIN, Director,              §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
                Respondent.           §


                             OPINION AND ORDER

     Before the Court is a petition for a writ of habeas corpus

under 28 U.S.C. § 2254 filed by Petitioner, Kolton Joe Bailey Bush,

a state prisoner, against Bobby Lumpkin, director of the Texas

Department of Criminal Justice, Correctional Institutions Division,

Respondent. After having considered the pleadings and relief sought

by Petitioner, the Court has concluded that the petition should be

dismissed in part as unexhausted and in part as time barred.


                I.     Factual and Procedural History

     On March 29, 2016, in Hood County, Texas, Case No. CR13410,

Petitioner   entered    an   open   plea   of   guilty   to   delivery   of   a

controlled substance, psilocybin (mushrooms), of four grams or more

but less than 400 grams, and was placed on eight years’ deferred

adjudication community supervision, fined $1500, and ordered to pay

restitution and court costs. (Resp’t’s Answer, Ex. A, 11, doc. 14-

1.) Subsequently, on December 2, 2019, upon the state’s petition,
the trial court adjudicated Petitioner’s guilt and sentenced him to

30 years’ confinement. (Id. at 2.) Petitioner did not appeal the

order of deferred adjudication or the judgment adjudicating guilt

nor has he challenged the order or judgment in post-conviction

state habeas-corpus proceedings. (Pet. 3–4 , doc. 10.) This federal

habeas proceeding was initiated by Petitioner with a purported

“Motion of Bare Bones,” filed on October 16, 2020,1 and construed

as a petition for a writ of habeas corpus under § 2254 by the

Dallas division of this Court before transfer to this division.

(Pet. 1, doc. 3.)


                                 II.   Issues

      In his form petition, Petitioner raises the following grounds

for relief:

      (1)   he received ineffective assistance from his trial
            counsel during the adjudication proceedings;

      (2)   his 30-year sentence is excessive; and

      (3)   his “information” was obtained in January 2016 by
            way of an illegal search and seizure.

(Form Pet. 6–7, doc. 10.)

      Respondent asserts that Petitioner’s first and second grounds

are unexhausted for purposes of § 2254(b)(1) and that his third

ground is untimely under the federal statute of limitations.

      1
       A prisoner’s pro-se federal habeas petition is deemed filed when placed
in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir.
1998). Because Petitioner’s original petition does not provide that information,
the document is deemed filed on the date Petitioner signed and “submitted” the
document.

                                       2
(Resp’t’s Answer 4, doc. 14.)

                          III.   Exhaustion

     Grounds one and two involve matters relevant to Petitioner’s

adjudication proceedings. State prisoners seeking habeas-corpus

relief under § 2254, however, are required to exhaust all claims in

the state courts before requesting federal habeas relief. 28 U.S.C.

§ 2254(b)(1), (c); Fisher v. Texas, 169 F.3d 295, 302 (5th Cir.

1999).   A   post-conviction   state   petitioner   may   satisfy   the

exhaustion requirement by presenting both the factual and legal

substance of his claim(s) to the Texas Court of Criminal Appeals in

either a petition for discretionary review or a state habeas-corpus

proceeding pursuant to article 11.07 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West, Westlaw

through legislation effective May 13, 2021, of 2021 Legis. Sess.);

Alexander v. Johnson, 163 F.3d 906, 908–09 (5th Cir. 1998); Bd. of

Pardons & Paroles v. Court of Appeals for the Eighth Dist., 910

S.W.2d 481, 484 (Tex. Crim. App. 1995).

     Petitioner did not directly appeal the judgment adjudicating

guilt and has not availed himself of the state post-conviction

habeas remedy for purposes of exhausting the claims. Therefore, the

state’s highest court has not been afforded a fair opportunity to

consider and rule on the merits of these claims. His failure to

exhaust the claims in state court is excusable only if “there is an

absence of available State corrective process” or “circumstances


                                  3
exist that render such process ineffective to protect the rights of

the applicant.” 28 U.S.C. § 2254(b)(1)(B)(i), (ii). The first

exception plainly does not apply as Petitioner may pursue state

corrective process as to the claims in the form of a state habeas

application under article 11.07. Nor does Petitioner assert, much

less   demonstrate,   that    circumstances    exist    which   render   such

process ineffective.

       Furthermore, to the extent Petitioner filed his original

petition as a “protective petition” to allow him time to exhaust

the claims in state court and avoid the running of the one-year

federal statute of limitations, see infra, he has failed to file an

accompanying motion to stay and abey, to pursue state habeas-corpus

relief since filing the petition, or to establish good cause for

his failure to exhaust. See Rhines v. Weber, 544 U.S. 269, 277–78

(2005).

       Accordingly,   his    failure   to   exhaust    cannot   be   excused.

Dismissal of the petition, without prejudice, as to grounds one and

two is therefore warranted so that Petitioner may exhaust his

state-court remedy and return to this Court, if he so desires,

after exhaustion has been properly and fully accomplished, subject

to the federal statute of limitations.


                      IV.    Statute of Limitations

       Ground three involves matters occurring before or during the

original plea proceedings. The Antiterrorism and Effective Death

                                       4
Penalty Act of 1996 (AEDPA), however, imposes a one-year statute of

limitations on federal petitions for writs of habeas corpus filed

by state prisoners. 28 U.S.C. § 2244(d). Section 2244(d) provides:

          (1) A 1-year period of limitations shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitations period shall run from the latest of–

                (A) the date on which the judgment became
           final by the conclusion of direct review or the
           expiration of the time for seeking such review;

                (B) the date on which the impediment to filing
           an application created by State action in violation
           of the Constitution or laws of the United States is
           removed, if the applicant was prevented from filing
           by such State action;

                (C) the date on which the constitutional right
           asserted was initially recognized by the Supreme
           Court, if that right has been newly recognized by
           the Supreme Court and made retroactively applicable
           to cases on collateral review; or

                (D) the date on which the factual predicate of
           the claim or claims presented could have been
           discovered through the exercise of due diligence.

          (2) The time during which a properly filed
     application for State post-conviction or other collateral
     review with respect to the pertinent judgment or claim is
     pending shall not be counted toward any period of
     limitations under this subsection.

28 U.S.C. § 2244(d)(1)-(2).

     With limited exceptions not applicable here, under subsection

(A), the limitations period begins to run on the date on which the

judgment becomes final by the expiration of the time for seeking

direct   review.   Under   this   provision,   the    order   of   deferred

adjudication   became   final     upon   expiration   of   the   time   that

Petitioner had for filing a notice of appeal on April 28, 2016,

                                     5
thirty days after the order was entered. TEX. R. APP. P. 26.2;

Caldwell v. Dretke, 429 F.3d 521, 526–30 (2005). Therefore, the

one-year term of the limitations statute began to run the next day

and expired one year later on April 28, 2017, absent any tolling.



      Tolling of the limitations period may be appropriate under the

statutory-tolling provision in § 2244(d)(2) and/or as a matter of

equity. Petitioner has not yet sought post-conviction state habeas-

corpus relief nor demonstrated any basis for equitable tolling. For

equitable tolling to apply, a petitioner must show “‘(1) that he

has   been    pursuing    his    rights         diligently    and      (2)    that   some

extraordinary circumstance stood in his way’” that prevented him

from filing a timely petition--or he can make a convincing showing

that he is actually innocent of the crime for which he was

convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); Holland

v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo,

544 U.S. 408 (2005)).

      Petitioner did not respond to Respondent’s answer and, even

assuming     an   actual-innocence          claim    applies      in   a     guilty-plea

context,     he   does   not    make   an       assertion    of   actual      innocence.

Accordingly, absent any applicable tolling, Petitioner’s federal

petition as to ground three was due on or before April 28, 2017.

His   original     petition     deemed      filed    on     October     16,    2020,   is

therefore untimely.

      For the reasons discussed, Petitioner’s petition for a writ of


                                            6
habeas corpus pursuant to 28 U.S.C. § 2254 is DISMISSED for failure

to exhaust as to grounds one and two and as time barred as to

ground three.

      Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right. Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the   constitutional   claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural rulings. Therefore,


                                   7
a certificate of appealability should not issue.

     SIGNED May 24, 2021.

                                    ____________________________
                                    TERRY R. MEANS
                                    UNITED STATES DISTRICT JUDGE




                                8
